Citation Nr: 0005746	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder prior to June 3, 1999, to include a 
100 percent rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The veteran's claim for an increased rating for post-
traumatic stress disorder was remanded by the Board in 
October 1997.  By rating action in July 1999, the RO granted 
the veteran an increased rating of 100 percent for post-
traumatic stress disorder, effective from June 3, 1999.  
Accordingly, the issue currently on appeal is as specified on 
the title page of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Prior to June 3, 1999 the symptoms of the veteran's post 
traumatic stress disorder, which included nightmares, 
flashbacks, anxiety, depression, sleep disturbance, and 
irritability, resulted in no more than severe social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an increased, 70 percent, rating for post 
traumatic stress disorder prior to June 3, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post traumatic stress disorder.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

This appeal stems from a rating decision in August 1994 which 
originally granted service connection, and a 10 percent 
rating, for post-traumatic stress disorder, effective from 
December 22, 1992.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  By rating action in February 1995, the 
evaluation for post-traumatic stress disorder was increased 
to 30 percent effective from December 22, 1992.  The veteran 
was later granted a 100 percent rating for post-traumatic 
stress disorder effective from June 3, 1999.   

VA clinical records from November 1992 indicate that the 
veteran was undergoing counseling and group therapy for 
discussion of Vietnam trauma, rage reactions and feelings of 
estrangement. 


The veteran received VA inpatient treatment for post-
traumatic stress disorder from February to October 1993.  
Mental status examination on admission revealed the veteran 
to be alert and oriented.  His affect was related and within 
normal range.  The veteran's mood was neutral.  There were no 
psychosis, and no suicidal or homicidal ideations/plans.  
Cognitive functioning was adequate.  On discharge the veteran 
was cooperative, alert, and oriented.  There were no suicidal 
or homicidal ideations or plans.  The diagnoses included 
post-traumatic stress disorder, history of alcohol abuse and 
history of polysubstance abuse.  The veteran's global 
assessment to functioning (GAF) score was noted to be from 51 
to 60.  The veteran was assigned a temporary total rating due 
to hospitalization from February 16, 1993 to October 31, 
1993.

On VA examination in May 1993 the veteran had good eye 
contact.  He seemed to be pretty much in control, and yet it 
was clear that he was trying very hard to control himself.  
His affect was of wide range and he was cooperative.  His 
stream of speech was of normal productivity, spontaneity, 
rate and volume.  There was no evidence of any perceptual 
disturbances.  The veteran was well oriented and his 
sensorium was clear.  He had no trouble with recent or remote 
memory.  The examiner thought there was a possibility that 
the veteran had a temporal lobe disorder.  However, overall 
the examiner thought that the veteran had post-traumatic 
stress disorder and that the veteran was almost totally 
disabled by his disorder.  In an August 1993 addendum, the VA 
examiner stated that tests ruled out a temporal lobe 
disorder.  The examiner stated that the veteran had post-
traumatic stress disorder and stated that he believed that 
the veteran's substance abuse resulted from the veteran's 
attempts to control his post-traumatic stress disorder.  The 
VA examiner stated that the veteran was moderately to 
severely disabled due to post-traumatic stress disorder.

The veteran attended a VA Stress Disorder Treatment Unit from 
June through September 1993.  The veteran reported problems 
with low self-esteem, social isolation, anxiety, depression, 
insomnia, addictive tendencies, and problems with intimacy 
and long term interpersonal relationships.  He had a tendency 
to utilize rather basic coping mechanisms in defense of 
anxiety including repression and denial.  The veteran 
reported sleep problems, dreams, insomnia and intense 
distress at anniversaries and other symbolic reminders of his 
traumatic events.  The veteran also recognized persistent 
problems with management of anger and other measures of 
physiologic reactivity.

The veteran received VA inpatient treatment for post-
traumatic stress disorder in November 1994.  The veteran 
complained of depression, sleep disturbance and flashbacks 
from his Vietnam experience.  The veteran reported that he 
had fear of going to sleep due to war experience.  The 
veteran denied hallucinations, delusions, first rank signs, 
or loss of appetite.  He reported difficulty sleeping only at 
nighttime.  The veteran stated that he had been on Social 
Security Disability since February 1993 due to severe 
depression.  On mental status examination the veteran was 
alert and oriented times three.  He was cooperative and his 
voice was well modulated.  He made good eye contact and 
appeared to have good personal hygiene, good dentition and 
was appropriately dressed in hospital clothing.  Emotional 
expressivity was normal.  His mood was labile, between mildly 
depressed and mildly irritable.  He showed good relatedness.  
His thoughts were logical and well associated.  He showed no 
signs of formal thought disorder or aphasia.  There was no 
suicidal and no homicidal ideation.  The veteran stated that 
if he got into a deep emotional blunted state he might become 
combative for no apparent reason.  There were no delusions or 
first rank signs.  Upon discharge the veteran was 
cooperative, alert, and oriented, without suicidal or 
homicidal ideation or plans.  He was mentally and physically 
competent.  The primary diagnosis was post-traumatic stress 
disorder.  GAF score was from 61 to 70.

The veteran appeared before a hearing officer at the RO in 
January 1995.  The veteran reported that he went to 
individual therapy once a week and that he went to group 
therapy once a week for treatment of his post-traumatic 
stress disorder.  He testified that he had just started an 
additional therapy program that met once a day, five days a 
week, for treatment of his post-traumatic stress disorder.  
The veteran stated that he had not worked since 1990 due to 
his post-traumatic stress disorder.  The veteran reported 
feelings of violence, crying spells and sleep problems.

The veteran received 49 days VA inpatient treatment for post-
traumatic stress disorder in October and November 1995.  The 
veteran complained that he had been having more problems with 
flashbacks, nightmares, difficulty sleeping, fear of being 
killed, and feeling tired during the day.  On mental status 
examination the veteran was alert, calm and cooperative.  He 
was in no acute distress and he had good eye contact.  He was 
well dressed and well groomed, without abnormal motor 
behavior.  His affect was normal in range and intensity.  
Mood was euthymic and appropriate.  Speech was normal in rate 
and rhythm.  Thought processes were normal.  He had no 
delusions or hallucinations.  There was no gross cognitive 
impairment.  While hospitalized the veteran was admitted to 
the Intensive Trauma Program for a three week program, for 
treatment of chronic post-traumatic stress disorder.  One of 
the examiners stated that the veteran continued to have 
severe post-traumatic stress disorder which required ongoing 
and intensive treatment.  The veteran was noted to have 
chronic symptoms of post-traumatic stress disorder which 
would continue to interfere with his attempts to make a 
satisfactory adjustment outside the hospital setting.  It was 
noted that symptoms of post-traumatic stress disorder would 
increase in both frequency and severity during periods of 
increased stress, or at times the veteran encountered stimuli 
which served to remind him of traumatic events.  It was noted 
to be essential that the veteran continue treatment.  On 
discharge the veteran's status was improved.  He did not have 
any psychotic symptoms.  The veteran was given a month's 
supply of medication.  The veteran's GAF score was 80.  The 
veteran was granted a temporary total rating for 
hospitalization for post-traumatic stress disorder from 
October 4, 1995 to November 30, 1995.

The veteran received VA inpatient treatment for post-
traumatic stress disorder in March 1996.  The veteran showed 
no evidence of any gross psychosis or significant major 
depression.  His affect was appropriate.  His mood was 
euthymic.  Memory was grossly intact.  Speech was regular in 
rate and rhythm, coherent and goal directed.  GAF score was 
70.


The veteran was admitted to a VA facility in July 1996 for 
three days due to post-traumatic stress disorder problems 
which were usually exacerbated with July 4th festivities, 
especially the fireworks.  The veteran continued to complain 
of his previous signs and symptoms, such as decreased sleep, 
flashbacks and nightmares of Vietnam, depression, increased 
anger outbursts, poor impulse control and social isolation.  
The examiner noted that the veteran had had approximately six 
inpatient admissions to the stress disorder treatment unit 
since 1992.  On admission the veteran was alert, oriented 
times three, and in good contact with reality.  There was no 
evidence of delusions or hallucinations.  Affect was 
appropriate and mood euthymic.  Memory was grossly intact.  
Speech was regular in rate and rhythm, coherent and goal 
directed.  On discharge the veteran was not grossly psychotic 
and there was no evidence of significant depression.  He was 
not suicidal or homicidal.  He was mentally and physically 
competent.  The diagnoses included post-traumatic stress 
disorder.  The veteran's GAF score was 60.

The veteran received VA inpatient treatment for post-
traumatic stress disorder in December 1996 and January 1997.  
The veteran complained of depression.  He complained of only 
sleeping approximately three to four hours per night.  He had 
no significant appetite problem.  He claimed that the 
flashbacks and nightmares of Vietnam had gotten worse since 
his last admission.  He also reported increased poor impulse 
control.  On admission the veteran was alert, fully oriented 
and in good contact with reality.  His affect was 
appropriate.  His mood was euthymic.  He was appropriately 
dressed and neatly groomed.  There was no evidence of 
delusions or hallucinations.  His speech was regular rate and 
rhythm.  He was coherent and goal directed.  He was not 
suicidal or homicidal and his memory was grossly intact.  The 
veteran underwent individual and group psychotherapy.  The 
veteran was noted to have improvement of his mental condition 
while hospitalized.  On discharge the veteran was not grossly 
psychotic, there was no evidence of significant depression, 
but he continued to complain of post-traumatic stress 
disorder problems.  The diagnosis was post-traumatic stress 
disorder and the veteran's GAF score was 50.  The veteran was 
granted a temporary total rating due to hospitalization from 
December 24, 1996 through January 31, 1997.  

The veteran received VA inpatient treatment for post-
traumatic stress disorder from March 18 to April 13, 1997 at 
the North Chicago VA Medical Center (VAMC).  The veteran 
complained of a relapse in his anxiety and nightmares.  The 
veteran was alert, cooperative, in mild distress.  He did not 
have any abnormal motor behavior.  Affect was normal in range 
and intensity.  Thought processes were normal.  He did not 
have any delusions or hallucinations, but did describe 
nightmares and flashbacks.  Cognitive functions were intact.  
Insight and judgment were good.  The veteran's GAF score was 
70 on admission and 80 on discharge.

On April 14, 1997 the veteran was admitted to the Dayton, 
Ohio VAMC.  An April 22, 1997 VA clinical record notes that 
the veteran complained of agitation, isolation, and 
frustration.  The veteran was appropriately dressed.  His 
mood was agitated and his affect was constricted.  He was 
oppositional and guarded during the interview.  
Neurovegetative symptoms were positive for sleep, interest, 
guilt, concentrating and psychomotor agitation.  The veteran 
denied current suicidal or homicidal ideation.  The diagnoses 
included post-traumatic stress disorder.  The veteran's GAF 
score was 60.  The veteran was given an irregular discharge 
in June 1997 due to consumption of alcohol.  By rating action 
in August 1997 the veteran was granted a temporary total 
rating for hospitalization from March 18, 1997 through July 
31, 1997.

A May 1998 VA record indicates that that veteran complained 
of increased nightmares.  He continued to have anhedonia, 
poor concentration, low frustration tolerance and poor 
interpersonal skills.  Mental status examination revealed the 
veteran to be alert and oriented to person, place, time and 
situation.  His mood was irritable/depressed and affect was 
constricted.  Neurovegetative symptoms were positive for 
sleep, interest, guilt, concentration, and energy level.  The 
veteran's thoughts were goal directed.  The diagnoses were 
post-traumatic stress disorder and chronic alcohol 
dependence.  The veteran's GAF score was 50.  The veteran was 
granted a temporary total rating for hospitalization from 
March 26, 1998 through May 31, 1998. 

The veteran received inpatient treatment for post-traumatic 
stress disorder in October and November 1998.  The veteran 
reported that he felt increasingly irritable, angry and sad.  
He also reported crying spells, sleeplessness, and nightmares 
almost every night.  He stated that the time of year was very 
difficult for him, usually exacerbating his depression and 
post-traumatic stress disorder.  Mental status examination 
revealed the veteran to be alert, oriented times three, 
cooperative, appropriately dressed, with good eye contact.  
No abnormal movements were noted.  Speech and language were 
normal.  The veteran's affect was irritable and intense.  His 
mood was sad and irritable.  The veteran's facial expression 
was sad.  No hallucinations or delusions were elicited.  The 
veteran denied suicidal ideations.  He commented that he 
might hurt somebody if he became irritated.  Thought 
processes were normal.  The veteran described nightmares and 
flashbacks.  Cognitive functions were intact.  Insight and 
judgment were good.  The diagnosis was post-traumatic stress 
disorder and the veteran's GAF score was noted to be 70 on 
admission and 80 on discharge.

With regard to the veteran's claim that he is entitled to a 
rating in excess of 30 percent for his post-traumatic stress 
disorder symptoms prior to June 3, 1999, the Board notes that 
the regulations with respect to the mental disorders were 
amended effective November 7, 1996.  The RO has properly 
considered both the former version of this diagnostic code as 
well as the amended version.  Since his appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have whichever set of regulations--old or new-
-provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A 30 percent under the former criteria contemplates definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation for post-
traumatic stress disorder contemplates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation under the 
former criteria contemplates that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The May 1993 VA examiner found that the veteran was almost 
totally disabled due to his post-traumatic stress disorder.  
In August 1993 the VA examiner stated that the veteran was 
from moderately to severely disabled due to post-traumatic 
stress disorder.  In November 1995, when the veteran was 
undergoing intensive VA treatment for post-traumatic stress 
disorder, a VA examiner stated that the veteran's post-
traumatic stress disorder symptoms were severe.  The medical 
records prior to June 3, 1999 indicate that the veteran was 
on medications and undergoing several types of therapy for 
post-traumatic stress disorder.  These records also reveal 
that the veteran underwent hospitalization on at least 10 
occasions between December 1992 and June 1999.  One of the 
hospitalizations was for almost six months.  The record 
further indicates that the veteran has not been employed 
since 1990.  Considering the veteran's complaints of 
depression, irritability, sleep disturbance, nightmares, and 
flashbacks; considering the veteran's frequent 
hospitalizations due to post-traumatic stress disorder; and 
considering that several VA examiners described the veteran's 
post-traumatic stress disorder as severe; the Board finds 
that the veteran's post-traumatic stress disorder results in 
severe impairment in the ability to obtain and retain 
employment and results in severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, prior to June 3, 1999.  Accordingly the veteran 
meets the criteria for a 70 percent rating under the former 
criteria, prior to June 3, 1999.

All of the medical records prior to June 3, 1999 have shown 
that the veteran has been without delusions or hallucinations 
and without suicidal or homicidal ideations.  The veteran has 
been cooperative, coherent and fully oriented.  He has been 
well groomed and has had normal memory and judgment.  The 
veteran did not show profound retreat from mature behavior; 
or that he was demonstrably unable to obtain or retain 
employment.  Accordingly, the veteran did not meet the former 
criteria for a 100 percent rating for post-traumatic stress 
disorder prior to June 3, 1999.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders.  A 70 percent evaluation under the new criteria 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board finds that a 70 percent evaluation under the new 
criteria also most accurately reflects the veteran's level of 
disability due to his post-traumatic stress disorder prior to 
June 3, 1999.  The record does not show grossly inappropriate 
behavior, spatial disorientation or neglect of personal 
appearance and hygiene.  Deficiencies of thinking, mood, or 
judgment or other symptomatology of such severity as to 
warrant a 100 percent evaluation under the new criteria have 
not been shown to result from the veteran's post-traumatic 
stress disorder prior to June 3, 1999.  Accordingly, a 100 
percent evaluation for the veteran's post-traumatic stress 
disorder is not warranted prior to June 3, 1999 under the new 
regulatory criteria either.  


ORDER

An increased rating of 70 percent for post-traumatic stress 
disorder prior to June 3, 1999 is granted, subject to the law 
and regulation governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

